

AMENDMENT NO. 2




This AMENDMENT NO. 2, dated as of August 19, 2008 (the “Amendment”), is entered
into by and among New Earth LNG, LLC, a Delaware limited liability company (the
“Borrower”), the other persons designated as “Loan Parties” on the signature
pages hereto (the “Loan Parties”), and Fourth Third LLC, a Delaware corporation,
as agent for the Lenders (the “Agent”) and as a Lender.
 
WHEREAS, Borrower, the other Loan Parties, Lenders (as defined therein) and
Agent are party to a certain Amended and Restated Credit Agreement, dated as of
June 26, 2008 (as heretofore amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; all capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned
thereto in the Credit Agreement); and
 
WHEREAS, Borrower, the other Loan Parties, Agent and Lenders have agreed to
amend the Credit Agreement to recognize the addition of an interest reserve
account thereto and as otherwise provided herein;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the other Loan Parties, Lenders and
Agent agree as follows:
 
SECTION 1.
DEFINED TERMS AND SECTIONS


Capitalized terms set forth herein shall have the meanings when used herein as
set forth in the Credit Agreement.  Section references used herein shall, unless
otherwise expressly provided, be deemed to be references to Sections of the
Credit Agreement.


SECTION 2.
AMENDMENTS


Subject to the satisfaction of the conditions to effectiveness referred to in
Section 3 below, Borrower, the other Loan Parties, Lenders and Agent agree that
the Credit Agreement is hereby amended as follows:
 
2.1           Interest Reserve Account.  To add a new Section 2.4.5 thereto, to
read as follows:
 
 
2.4.5           Interest Reserve Account.  As soon as practicable after the
Closing Date, but in any event not later than August 20, 2008, Borrower shall
have deposited with Agent cash in the amount of One Million Dollars ($1,000,000)
(the “Initial Interest Reserve Amount”) to be held by Agent in a segregated
“money market” deposit account at Deutsche Bank (or another bank at Agent’s
election) under Agent’s sole control and exclusive right to make withdrawals
(the “Interest Reserve Account”).  From and after that date on which the
Interest Reserve Account is established and funded with the Initial Interest
Reserve Amount, Agent shall withdraw from the Interest Reserve Account on each
date that accrued interest on the Loans becomes due and payable, funds
sufficient in amount to make such interest payment if Borrower has notified
Agent by not later than five (5) Business Days prior thereto that Borrower is
requesting a withdrawal therefrom to make such interest payment when due;
otherwise, Borrower shall continue to be obligated to remit payments of accrued
interest as and when due by wire transfer on the due date of immediately
available funds sufficient in amount to make such payment.  If, however, at any
time Agent is prevented from making such withdrawal from the Interest Reserve
Account or if available funds on deposit in the Interest Reserve Account are not
sufficient to make, or make in full, such interest payment, then, Borrower
nonetheless shall continue to be required to make the applicable payment of
interest, or so much thereof as then continues to be owing,  as otherwise
required to be paid hereunder on the due date for such interest payment in the
manner described hereinabove.  If any Event of Default shall occur and be
continuing, Agent shall have the right, at its option, (i) to require that
Borrower re-fund the Interest Reserve Account with cash at least sufficient
(when aggregated with available funds then on deposit therein) to make at least
twelve (12) months of accrued interest payment (or such lesser number of months
as Agent may request) and/or (ii) to liquidate the Interest Reserve Account and
apply all available funds then on deposit therein to all Obligations then due
and payable.  All charges incurred by Agent in maintaining the Interest Reserve
Account shall be charged thereto.  Any interest earned on funds deposited in the
Interest Reserve Account shall be retained on deposit therein and be added to
the funds available to Agent for withdrawal therefrom.  Upon full payment and
satisfaction of the Obligations, Agent shall close the Interest Reserve Account
and return all available funds then on deposit therein to Borrower or at its
direction to any other Person.  Agent may also, at Borrower’s request, credit
the amount of all available funds then on deposit in the Interest Reserve
Account against outstanding obligations in connection with any voluntary
prepayment of the Obligations by Borrower.  The Interest Reserve Account and all
funds on deposit therein shall constitute part of the Collateral and, by its
deposit of the Initial Interest Reserve Amount Borrower shall be deemed to have
granted to Agent a security interest therein and all interest earned thereon and
in the Interest Reserve Account, with Agent having the rights and remedies of a
secured party in regard thereto, as described more particularly in the Guarantee
and Collateral Agreement.  Notwithstanding the foregoing, at such time as
Borrower has received from Parent not less than Fifteen Million Dollars
($15,000,000) in new cash equity contributions, so long as no Event of Default
has occurred which is then continuing, Borrower may request that Agent close the
Interest Reserve Account and return all funds then on deposit therein to
Borrower, which Agent agrees to do promptly after its receipt of such request.
 
2.2           Cross-Default.  To amend the sum “$1,000,000” appearing in Section
8.1.2(a) of the Credit Agreement to “$500,000.”
 
2.3           Litigation Schedule.  To amend Schedule 5.6 of the Credit
Agreement to include those matters set forth on Schedule 3(t) to that Securities
Purchase Agreement, dated as of August 19, 2008, between Parent and Castlerigg
PNG Investments LLC,  and each other party listed as a “Buyer” on the Schedule
of Buyers.
 
2.4        Black Forest Debt. To consent to the prepayment of the principal
amount of the Black Forest Debt on or before August 20, 2008, by an amount equal
to $580,000, more or less (but not by more than $590,000 in any event) provided
that the entire cash amount needed to make such prepayment comes directly from
Parent, and not from the Borrower, notwithstanding any term of the Credit
Agreement or the Black Forest Subordination Agreement to the contrary otherwise
prohibiting such prepayment.


SECTION 3.
CONDITIONS TO EFFECTIVENESS
 
The amendment(s) set forth hereinabove shall become effective retroactive to the
Closing Date (the “Effective Date”) provided that the following conditions are
satisfied in full:
 
(a) Agent shall have received one or more counterparts of this Amendment
executed and delivered by Borrower, the other Loan Parties, Agent and Lenders;
 
(b) Agent shall have received one or more counterparts of the Consent and
Reaffirmation in the form of Exhibit A hereto, executed and delivered by each of
the Guarantors named therein;
 
(c) no Default or Event of Default is continuing or would result after giving
effect to this Amendment; and
 
(d) all representations and warranties of the Loan Parties contained in this
Amendment and in the Credit Agreement shall be true and correct in all material
respects as of the date hereof and as of the Effective Date, except to the
extent such representations and warranties relate to a specific date.
 
SECTION 4.
NO WAIVER ; LIMITATION ON SCOPE ; CONSENT
 
(a) Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendments set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be waivers of, amendments of, consents to or modifications of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of
Borrower or any other Loan Party requiring the consent of Agent or Lenders
except to the extent specifically provided for herein.
 
(b) Agent and Lenders hereby consent to the execution, delivery and performance
by Parent of that certain Securities Purchase Agreement, dated as of August 19,
2008, with Castlerigg Master Investments Ltd. and each other party listed as a
“Buyer” on the Schedule of Buyers, together with the related $3,188,235
Subordinated Convertible Note, Warrant to Purchase Stock and any other documents
contemplated to be delivered thereby, and the consummation by Parent of each of
the transactions contemplated thereby, and agree that the same will not be
deemed to be in violation of any provision of the Credit Agreement, as amended,
or any other Loan Documents; provided, however, that the foregoing is not
intended as a consent to, and shall not permit, (i) Parent from granting any
Liens to any Buyer to secure its obligations arising under the foregoing
transactions, or (ii) Borrower or any other Loan Party from issuing any guaranty
in support of such obligations of Parent or granting any Lien to secure the
payment thereof, or (iii) Borrower or any other Loan Party paying any dividend
or making any other cash distribution to Parent for the purpose of paying any
such obligations, or paying any such obligations on behalf of Parent.
 
SECTION 5.
MISCELLANEOUS
 
(a) Borrower and the other Loan Parties hereby represent and warrant that this
Amendment has been duly authorized and executed by Borrower and each of the
other Loan Parties and that the Credit Agreement, as amended by this Amendment,
is the legal, valid and binding obligation of Borrower and the other Loan
Parties party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles (whether
enforcement is sought by proceedings in law or in equity).
 
(b) Each of Borrower and the other Loan Parties repeats and restates the
representations and warranties of such Person contained in the Credit Agreement
as of the date of this Amendment  and as of the Effective Date, except to the
extent such representations and warranties relate to a specific date; provided
that references to the Credit Agreement or “this Agreement” in such
representations and warranties shall be deemed to be references to the Credit
Agreement as amended pursuant to this Amendment.
 
(c) Borrower agrees to pay on demand all of Agent’s costs and expenses arising
in connection with the execution and delivery of this Amendment.
 
(d) Borrower and the other Loan Parties hereby ratify and confirm the Credit
Agreement as amended hereby, and agree that, as amended hereby, the Credit
Agreement remains in full force and effect.
 
(e) Borrower and the other Loan Parties agree that the Loan Documents to which
each such Person is a party remain in full force and effect (as amended hereby
in the case of the Credit Agreement) notwithstanding the execution and delivery
of this Amendment and that nothing contained in this Amendment shall constitute
a defense to the enforcement of any Loan Document.
 
(f) This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.
 
(g) All references in the Loan Documents to the “Credit Agreement” and in the
Credit Agreement as amended hereby to “this Agreement,” “hereof,” “herein” or
the like shall mean and refer to the Credit Agreement as amended by this
Amendment (as well as by all subsequent amendments, restatements, modifications
and supplements thereto).
 
(h) THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
(i) This Amendment is a “Loan Document” and each of the provisions set forth in
Section 10 (Miscellaneous) of the Credit Agreement applies to this Amendment and
such Note to the same extent such provision applies to any other Loan Document.
Without limitation of the foregoing, each of the following provisions of the
Credit Agreement is hereby incorporated herein by this reference with the same
effect as though set forth in its entirety herein, mutatis mutandis, and as if
“this Agreement” in any such provision read “this Amendment”: Section 10.2
(Notices), Section 10.10 (Captions), Section 10.13 (Severability), Section 10.14
(Entire Agreement), Section 10.15 (Successors and Assigns), Section 10.17 (Forum
Selection; Consent to Jurisdiction) and Section 10.18 (Waiver of Jury Trial).
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

 

--------------------------------------------------------------------------------


 
 
 
WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 
BORROWER:
 
NEW EARTH LNG, LLC
 
 
By:      /s/ Kevin
Markey                                                                 
Name: Kevin
Markey                                                                          
Title:   President                                                                        

LOAN PARTIES:
 
PNG VENTURES, INC.
 
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                      
 
APPLIED LNG TECHNOLOGIES USA, L.L.C.
 
By:  New Earth LNG, LLC, its sole member
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                       
 
FLEET STAR, INC.
 
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President and Chief Executive
Officer                                                               
 
EARTH LEASING, INC.
 
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                    
 
ARIZONA LNG, L.L.C.
 
By:  New Earth LNG, LLC, its sole member
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                          
 
AGENT AND LENDERS:
 
FOURTH THIRD LLC,
as Agent and a Lender
 
 
By:      /s/ Seth B.
Taube                                                                     
Name: Seth B.
Taube                                                                          
Title:                                                                           


 
 

--------------------------------------------------------------------------------


 
 
 
 
EXHIBIT A
CONSENT AND REAFFIRMATION


Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of the foregoing Amendment No. 1; (ii) consents to Borrower’s execution and
delivery thereof and approves and consents to the transactions contemplated
thereby; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify or diminish in any respect whatsoever its
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents to which it is a party and reaffirms that such Guarantee and
Collateral Agreement is and shall continue to remain in full force and
effect.  This acknowledgement by Guarantors is made and delivered to induce
Agent and Lenders to enter into Amendment No. 2, and Guarantors acknowledge that
Agent and Lenders would not enter into Amendment No. 2 in the absence of the
acknowledgements contained herein.  Although Guarantors have been informed of
the matters set forth herein and have acknowledged and agreed to same,
Guarantors understand that Agent and Lenders have no obligation to inform
Guarantors of such matters in the future or to seek Guarantors’ acknowledgment
or agreement to future amendments or waivers, and nothing herein shall create
such a duty.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Amendment No. 2 to which this Consent is
attached or in the Credit Agreement referred to therein, as applicable.


IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
on and as of the date of Amendment No. 2.


PNG VENTURES, INC.
 
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                      
 
APPLIED LNG TECHNOLOGIES USA, L.L.C.
 
By: New Earth LNG, LLC, its sole member
 
        
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                          
 
FLEET STAR, INC.
 
    
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                      
 
EARTH LEASING, INC.
 
 
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                         
 
ARIZONA LNG, L.L.C.
By: New Earth LNG, LLC, its sole member
 
     
By:        /s/ Kevin
Markey                                                                       
Name:  Kevin
Markey                                                                          
Title:     President                                                                



 
